


Exhibit 10 (ap)

SEVERANCE AGREEMENT

        This Severance Agreement ("Agreement") is entered into and effective as
of March 1, 2003 ("Termination Date"), between The Newhall Land and Farming
Company (a California Limited Partnership) ("NLF") and Stuart R. Mork
("Mr. Mork"). NLF's ultimate managing general partner is Newhall Management
Corporation ("NMC") and where appropriate will be referred together with NLF as
the "Company." The Company and Mr. Mork are referred to in this Agreement as the
"Parties."

RECITALS

        WHEREAS, Mr. Mork is employed as NLF's and NMC's Senior Vice President
and Chief Financial Officer;

        WHEREAS, Mr. Mork and the Company entered into that certain Retention
Agreement dated March 31, 2001 ("Retention Agreement");

        WHEREAS, the Company and Mr. Mork each have determined it is in each of
their mutual interests to enter into this Agreement;

        NOW, THEREFORE, in consideration of the foregoing, all of which is part
of this Agreement, the mutual covenants and conditions contained herein, and for
other good and valuable consideration given and received, the Parties hereby
agree as follows:

        1.    Replacement Agreement.    This Agreement supersedes, supplants and
replaces entirely the Retention Agreement. Upon the Parties execution hereof,
neither the Retention Agreement nor any provision thereof shall have any force
or effect.

        2.    Resignation.    Mr. Mork hereby tenders the resignation of his
employment with the Company along with all of the positions that he holds at
that time with the Company or any of its affiliated entities, partnerships or
divisions, including specifically: Senior Vice President and Chief Financial
Officer of NLF and NMC, and Member of the Company's Management Committee. In
addition, if Mr. Mork is a partner or member of a Company affiliate or
subsidiary on the Termination Date, Mr. Mork will sell or exchange all
partnership and membership interests that he may have, as the case may be, under
the terms of the respective shareholder agreements, partnership agreements or
other governing documents. Mr. Mork agrees to execute whatever documents are
necessary to effect his resignation from all of those positions as well as any
other positions that he holds with the Company or any affiliated entities,
partnerships, or divisions as of the Termination Date. Mr. Mork's letter of
resignation, which shall conform to Addendum A, attached hereto and incorporated
herein by this reference, will be accepted by the Company effective the close of
business on the Termination Date.

        3.    Mutual General Releases.    In further consideration for the
compensation provided for in Paragraph 4 of this Agreement and as a condition
precedent to receipt of the Lump Sum Payment provided for therein, Mr. Mork
agrees to execute a document that conforms to Addendum B, which is attached
hereto and by this reference incorporated herein ("Mutual General Releases").
The Company reserves, the right within its sole discretion, to amend, delete or
otherwise revise the Mutual General Releases to comply with any changes in
applicable laws and/or to make the Mutual General Releases fully effective in
releasing and forever discharging Company Releases from the Claims as defined
therein. If Mr. Mork fails to execute the Mutual General Releases on the
Termination Date, then this Agreement shall become null and void and
non-enforceable and Mr. Mork shall not be entitled to nor shall he be paid any
of the benefits provided for in this Agreement, including specifically, the Lump
Sum Payment provided in Paragraph 4(a) of this Agreement.

1

--------------------------------------------------------------------------------


        4.    Severance Compensation.    On the Termination Date, Mr. Mork's
employment with the company shall be ended, whereupon and pursuant hereto, he
shall be entitled to receive the following severance benefits:

        a)    Lump Sum Payment.    Subject to the last sentence of this
Paragraph 4(a), within five (5) business days of the lapse of the seven (7) day
revocation period provided in Paragraph 11 of the Mutual General Releases, the
Company shall pay Mr. Mork a lump sum payment equal to two times: (i) the yearly
base salary Mr. Mork is making on the Termination Date; plus (ii) an amount
equal to the average of the bonuses paid to Mr. Mork pursuant to the NLF
Executive Incentive Compensation Plan ("Bonus Plan") for the three Company
fiscal years preceding the Termination Date, less applicable withholding taxes
("Lump Sum Payment"). The Lump Sum Payment shall be deemed to have been made
under this Paragraph 4 on the date the payment is tendered to Mr. Mork. The
Company and Mr. Mork shall mutually agree on the method and timing of the Lump
Sum Payment delivery to Mr. Mork.

        b)    Unit Options and other Unit-Based Rights:    Any existing options
or NLF Unit based rights, including any granted to Mr. Mork prior to the
Termination Date, will be exercisable or distributed as the case may be, in
accordance with the respective Unit options or Unit-based rights agreements and
the Company's respective Plans under which the options or rights were granted.
Any Unit options or Unit-based rights granted to Mr. Mork prior to the
Termination Date that are not 100% vested on that date, shall become 100% vested
upon the fifth business day following the seven day revocation period in
Paragraph 11 of the Mutual General Releases. Notwithstanding anything to the
contrary, Mr. Mork's right to exercise vested options or NLF Unit based rights
shall expire on the earlier to occur of: (1) the date or dates prescribed in the
plan under which such options or NLF Unit based rights were issued or (2) two
years from the date hereof.

        c)    Retirement/Savings Plans:    Any benefits or payments due Mr. Mork
under the NLF Retirement Plan, the NLF Pension Restoration Plan, the NLF
Employee Savings Restoration Plan, the NLF Employee Savings Plan and any
employee benefit plans qualified under Section 401(a) of the Internal Revenue
Code will be paid in accordance with the provisions contained in each of those
plans.

        d)    No Other Payments or Benefits:    Except as otherwise provided in
this Paragraph 4, Mr. Mork shall not earn or be entitled to receive any other
wages and/or benefits whatsoever after the Termination Date. Benefits payable
under this Paragraph 4 will terminate, supersede and be in lieu of any severance
pay benefits, Change of Control Program benefits or any other wage and/or
benefits provided for in any employment agreement, the Change of Control
Program, severance policy or benefit agreement between Mr. Mork and the Company
or any other policy, agreement, practice or plan (including the NLF Retention
Incentive Program adopted in March 2001) of the Company.

        e)    Medical Benefits:    The Company's medical and dental health plans
heretofore subscribed to by Mr. Mork will be provided to him and his eligible
dependents, provided Mr. Mork pays the costs thereof equal to the costs
heretofore paid for such insurance by Mr. Mork, until the first to occur of:
(1) the expiration of one year from the date hereof or (2) Mr. Mork's
re-employment. If Mr. Mork is not employed one year from the date hereof, then
he and his eligible dependents shall be eligible to continue such medical and
dental health benefit coverage pursuant to the terms and provisions of the
Consolidated Omnibus Budget Reconciliation Act ([COBRA]) health benefit
provisions) of 1986, as amended.

        5.    Indemnification Agreement.    The Mutual General Releases, when
executed by Mr. Mork, as provided in Paragraph 3 of this Agreement shall not in
any manner amend the terms of, or affect NLF's obligations, under that certain
amended Indemnification Agreement dated November 14, 1990 between Mr. Mork and
NLF.

2

--------------------------------------------------------------------------------

        6.    Attorney Consultation.    Mr. Mork acknowledges that he has been
advised to consult with an attorney before signing this Agreement and the Mutual
General Releases incorporated herein as Addendum B, and that he has voluntarily
and knowingly executed this Agreement after having had the opportunity to
consult with an attorney. Mr. Mork further acknowledges that he has had an
adequate opportunity to consult with an attorney and that he has had an adequate
opportunity to make whatever investigation or inquiry he or his counsel may deem
necessary or desirable in conjunction with the subject matter of this Agreement
prior to signing it. Mr. Mork further acknowledges that he has been advised that
he may consider the terms of this Agreement for forty-five (45) days before
signing it. This Agreement was provided to Mr. Mork on March 1, 2003.
Accordingly, Mr. Mork has until April 14, 2003 to decide whether he will sign
the Agreement. To the extent that Mr. Mork takes less than forty-five (45) days
to consider this Agreement prior to signing it, he acknowledges that he has had
sufficient time to consult with an attorney and that he does not desire
additional time.

        7.    Revocation Period.    This Agreement is revocable by Mr. Mork for
a period of seven (7) days following execution and return of the Agreement to
the Company. The revocation must be in writing, must specifically revoke this
Agreement, and must be delivered to Edward C. Giermann, Corporate Secretary, at
The Newhall Land and Farming Company, 23823 Valencia Boulevard, Valencia,
California, 91355, prior to the end of the seventh (7th) day following execution
and delivery of this Agreement to the Company. Upon expiration of the seven
(7) day period, this Agreement becomes effective, enforceable and irrevocable.

        8.    Mediation/Arbitration.    

a)Mr. Mork and the Company agree that any Arbitrable Claims that arise between
them will be submitted first to mediation and then to binding arbitration.
Mr. Mork and the Company further agree that neither of them will commence any
demand for arbitration without first submitting a formal written demand to the
other Party for mediation of the dispute. When such a demand is made, the
dispute will be submitted to mediation before a mutually agreeable mediator in
the Los Angeles area. The cost of the mediation shall be borne equally by the
Parties.

b)Any controversy, dispute or claim between the Parties which may arise from,
out of, or relate to this Agreement, or its subject matter or the Addendums,
including the validity, enforceability, construction or application of any of
the terms, provisions, or conditions of this Agreement or the arbitrability of
any such matter (collectively referred to herein as "Arbitrable Claims") shall
be submitted: (i) first to Mediation under Paragraph 8(a), and if it is not
resolved through Mediation, then (ii) to final and binding arbitration in Los
Angeles, California, or such other location as the Parties shall mutually agree
in writing under the auspices of the American Arbitration Association ("AAA").
The Parties agree that neither of them may initiate in any way or prosecute any
claim, charge, lien, demand, right of action or cause of action of any nature
whatsoever arising out of or related to this Agreement before any court,
tribunal, or administrative agency against the other Party, and that they each
acknowledge that their agreement to the mediation/arbitration provisions under
this Paragraph 8 shall constitute an effective waiver of any right to have any
Arbitrable Claims determined by judge or jury. The Parties further agree to be
bound by the Employment Dispute Resolution Rules of AAA ("Rules") and that all
Arbitrable Claims will be heard by the AAA pursuant to those Rules. The Parties
further agree that in the event this Agreement, or any part thereof is not
enforceable, all other provisions shall remain in force.

c)The arbitrator shall have jurisdiction to determine all Arbitrable Claims and
may grant any relief authorized in law or equity for such claim. However, the
arbitrator may not modify or change the terms of this Agreement or the
Addendums. The Parties agree that the decision of the arbitrator shall not be
appealable and that judgment upon an award rendered by the

3

--------------------------------------------------------------------------------

arbitrator may be entered for enforcement in any court of competent
jurisdiction. All Arbitrable Claims must be submitted to mediation within thirty
(30) days of the date such claim first arose to be arbitrable.

d)Except as otherwise stated above, neither Party may initiate in any way or
prosecute any claim, charge, lien, demand, right of action or cause of action of
any nature whatsoever arising out of or related to this Agreement or the
Addendums before any court, tribunal or administrative agency against the other
Party. A Party who initiates litigation or asserts Arbitrable Claims in any
court or before any tribunal or administrative body, shall pay all reasonable
attorneys' fees and costs incurred by the opposing Party in defending such
litigation and/or claims.

        9.    Confidential Information.    

a)Mr. Mork shall not (nor will Mr. Mork assist any other person to do so) during
or after the termination of his employment with the Company, directly or
indirectly reveal, report, publish or disclose Confidential Information to any
person, firm or corporation not expressly authorized by the Company to receive
such Confidential Information, or use (or assist any person to use) such
Confidential Information except for the benefit of the Company. This provision
shall not preclude disclosures required by law, nor shall it apply to
information that has entered the public domain other than by reason of the
action of Mr. Mork. The term "Confidential Information," as used herein, means
all information or material not generally known by non-Company personnel which
(i) gives the Company some competitive business advantage or the opportunity of
obtaining such advantage or the disclosure of which could be detrimental to the
interests of the Company; (ii) which is owned by the Company or in which the
Company has an interest in; and (iii) which is either marked "Confidential
Information," "Proprietary Information," or other similar marking, known by
Mr. Mork to be considered confidential and proprietary by the Company or from
all the relevant circumstances should reasonably be assumed by Mr. Mork to be
confidential and proprietary to the Company. Confidential Information includes,
but is not limited to, the following types of information and other information
of a similar nature (whether or not reduced to writing): trade secrets,
inventions, drawings, file data, documentation, diagrams, specifications, know
how, processes, formulas, models, flow charts, software in various stages of
development, source codes, object codes, research and development procedures,
research or development and test results, marketing techniques and materials,
marketing and development plans, price lists, pricing policies, business plans,
information relating to customers and/or suppliers' identities, characteristics
and agreements, financial information and projections, and Mr. Mork files.
Confidential Information also includes any information described above which the
Company obtains from another party and which the Company treats as proprietary
information or designates as Confidential Information, whether or not owned or
developed by the Company. Notwithstanding the above, however, no information
constitutes Confidential Information if it is generic information or general
knowledge which Mr. Mork would have learned in the course of similar employment
elsewhere in the trade or if it is otherwise publicly known and in the public
domain.

b)Mr. Mork agrees on or before the Termination Date to surrender to the Company
all notes, data, sketches, drawings, manuals, documents, records, data bases,
programs, blueprints, memoranda, specifications, customer lists, financial
reports, equipment and all other physical forms of expression incorporating or
containing any Confidential Information, it being distinctly understood that all
such writings, physical forms of expression and other things are the exclusive
property of the Company. Mr. Mork acknowledges that the unauthorized taking of
any of the Company's trade secrets is a crime under California Penal Code
Section 499(c) and is punishable by imprisonment. Mr. Mork further acknowledges
that such unauthorized

4

--------------------------------------------------------------------------------

taking of the Company's trade secrets could also result in civil liability under
California Civil Code Section 3426, and that willful misappropriation may result
in an award against him for triple the amount of the Company's damages and the
Company's attorneys fees in collecting such damages.

c)If Mr. Mork breaches, or threatens to commit a breach of, any of these
non-disclosure provisions (collectively, the "Restrictive Covenants"), the
Company shall have the following rights and remedies, each of which shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or in equity: the right and remedy to have the Restrictive
Covenants specifically enforced or to have any actual or threatened breach
thereof enjoined by any court having equity jurisdiction, all without the need
to prove any amount of actual damage or that monetary damages would not provide
an adequate remedy, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that monetary
damages will not provide an adequate remedy to the Company; and the right and
remedy to require Mr. Mork to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits derived or
received by him or any associated party deriving such benefits as a result of
any such breach of the Restrictive Covenants.

d)Nothing in this Agreement or any other agreement between Mr. Mork and the
Company shall prohibit or impede or be construed to prohibit or impede Mr. Mork
from lawfully competing with the Company, lawfully working for any competitor of
the Company or otherwise lawfully pursuing his career in the residential and
commercial development industry, so long as Mr. Mork complies with these
non-disclosure provisions. The Parties agree that these non-disclosure
provisions shall continue in effect after Mr. Mork's employment with the Company
has terminated.

        10.    Non-Solicitation of Employees or Customers.    For a period of
one (1) year following the Termination Date, Mr. Mork agrees not to solicit or
induce any employee or supplier of the Company to terminate his/her employment
or relationship with the Company or to, directly or indirectly, solicit the
trade of or otherwise do business with any customer or supplier of the Company
and/or any one of its affiliated entities so as to offer or sell any product or
service which would be competitive with any product or service sold by the
Company or its affiliates during that period.

        11.    Mr. Mork Benefit Plans:    Except as otherwise specifically
provided in this Agreement to the contrary, all of the health and other employee
benefit or compensation plans or programs referred to and contemplated by this
Agreement (collectively referred to as "Plans") shall be governed solely by the
terms of the underlying plan documents and by applicable law. Except as
otherwise specifically provided in this Agreement to the contrary, nothing in
this Agreement shall impair the Company's right to amend, modify, replace,
and/or terminate any and all such Plans in its sole discretion or in accordance
with the terms thereof. This Agreement is for the sole benefit of Mr. Mork and
the Company, and is not intended to create a Plan, or, except as otherwise
provided herein, to modify the terms of existing Plans. Also, any payments made
pursuant to this Agreement shall not be taken into account (i.e., as
"compensation") for purposes of determining the amount of benefits payable under
any other Plans.

        12.    Consulting Arrangement.    Mr. Mork shall remain available to
consult with NLF commencing on the date hereof and terminating on a date
mutually agreed to by the parties, or otherwise, until Mr. Mork is employed by a
third party. Consulting services may include advice on all aspects of NLF's
business, by telephone and correspondence or, if requested by NLF's CEO, in
person at NLF's principal office. The lump sum payment provided in
Paragraph 4(a) of this Agreement, shall constitute all of the compensation, of
whatever nature whatsoever, to be paid to Mr. Mork for all his services as a
consultant hereunder.

5

--------------------------------------------------------------------------------


        13.    Entire Agreement.    This Agreement is the only agreement and
understanding between the Parties pertaining to the subject matter hereof, and
supersedes and nullifies all prior agreements, summaries of agreement,
descriptions of compensation packages, discussions, negotiations,
understandings, representations or warranties, whether verbal or written between
the Parties pertaining to such subject matter. This Agreement is binding on
Mr. Mork's heirs and shall not be assignable by Mr. Mork for any purpose. This
Agreement will be binding on any successors and assigns of the Company.

        14.    Severability.    If any provision of this Agreement or any
portion of such provision is held to be invalid or unenforceable, the remaining
provisions or portions shall nevertheless be given effect. It is the intent of
the Parties that all provisions shall be construed so as to be valid and
enforceable, and if it should be determined that any provision is not valid and
enforceable, a provision which would effectuate the intent of the Parties and
would be valid and enforceable shall be substituted for the invalid and
unenforceable provision.

        15.    Amendment and Waiver.    This Agreement may be amended, modified
or supplemented only by a writing executed by Mr. Mork and a designee of NMC's
Board. Either Party may, in writing, waive any provision of this Agreement to
the extent that such provision is for the benefit of the waiving Party. No
waiver by either Party of a breach of any provision of this Agreement shall be
construed as a waiver of any subsequent or different breach, and no forbearance
by a Party to seek a remedy for non-compliance or breach by the other Party
shall be construed as a waiver of any right or remedy with respect to such
non-compliance and/or breach.

        16.    Construction and Applicable Law.    The language of this
Agreement and the Addendums have been approved by the Parties after the
opportunity to consult with legal counsel and the language of these documents
shall be construed as a whole according to their fair meaning and not strictly
for or against either Party. This Agreement and the Addendums shall in all
respects be interpreted, enforced and governed by and under the laws of the
State of California.

        17.    Notice.    Except as otherwise provided in this Agreement or any
amendments subsequently executed between the Parties, any notice required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been given upon personal delivery, or on the date it is postmarked, by certified
or registered mail, postage pre-paid, addressed to Mr. Mork at the address on
file with the Company and to the Company at its corporate headquarters. The
Company's current corporate headquarters is located at The Newhall Land and
Farming Company, 23823 Valencia Boulevard, Valencia, CA 91355, Attention:
Secretary. It shall be Mr. Mork's responsibility to keep the Company advised in
writing of any change in his address under this Paragraph of the Agreement.

(continued)

6

--------------------------------------------------------------------------------

        WHEREFORE, the Parties have executed this Agreement as of the date first
written above.

DATED: March 1, 2003               MR. MORK:               /s/  STUART R.
MORK      

--------------------------------------------------------------------------------

Stuart R. Mork      
 
 
 
  DATED: March 1, 2003   THE NEWHALL LAND AND FARMING COMPANY
(a California Limited partnership)             By: Newhall Management Limited
Partnership, its Managing General Partner             By: Newhall Management
Corporation, its Managing General Partner             By: /s/  GARY M.
CUSUMANO      

--------------------------------------------------------------------------------

    Name: Gary M. Cusumano     Title: President and Chief Executive Officer    
        By: /s/  EDWARD C. GIERMANN      

--------------------------------------------------------------------------------

    Name: Edward C. Giermann     Title: Secretary and General Counsel

7

--------------------------------------------------------------------------------

[NEWHALL LAND LETTERHEAD]

ADDENDUM A

        Date                                                  

PERSONAL AND CONFIDENTIAL

The Board of Directors
The Newhall Land and Farming Company
and Newhall Management Corporation
23823 Valencia Boulevard
Valencia, California 91355

Re:Resignation

Dear Ladies and Gentlemen:

        I hereby tender to you my resignation of employment along with my
resignation of all positions that I hold effective the close of business
on                        .

        Should you need me to sign any additional documents or paperwork to
cause the foregoing to be completed, I will be happy to do so.

    Very truly yours,          

--------------------------------------------------------------------------------

Stuart R. Mork

8

--------------------------------------------------------------------------------

ADDENDUM B

MUTUAL GENERAL RELEASES

        This Addendum to the Severance & Release Agreement of Stuart R. Mork
("Agreement") dated March 1, 2003 is made and entered into this 1st day of
March, 2003 by and between Stuart R. Mork ("Mr. Mork"), and The Newhall Land and
Farming Company (a California Limited Partnership) ("Company") and by this
reference the Agreement is incorporated herein. Mr. Mork and the Company are
hereinafter sometimes referred to collectively as "the Parties." This agreement
("Mutual General Releases") is made for the purpose of settling and compromising
all of the claims, disputes and controversies between the Parties arising from
any cause whatsoever on or prior to the date of Mr. Mork's execution of the
Mutual General Releases. So as to avoid any doubt, the mutual releases contained
herein, do not in any manner amend the terms of, or affect the Company's
obligations, under that certain amended Indemnification Agreement dated
November 14, 1990 between Mr. Mork and the Company.

        NOW, THEREFORE, the Parties hereto for the consideration set forth in
the Agreement, which is by this reference incorporated herein, mutually agree as
follows:

        1.    Consideration.    In consideration of the benefits provided for in
the Agreement as well as the Mutual General Releases and, for other good and
valuable consideration, the Parties give the releases, promises and commitments
contained herein.

        2.    Scope of Settlement.    The compensation and benefits provided for
in the Agreement are in full and complete settlement of all of Mr. Mork's Claims
against Company Releasees and fully compensates Mr. Mork for any and all such
Claims. Mr. Mork further acknowledges that he has received all wages and
benefits due him through the last date of his employment with the Company,
except as otherwise provided in Paragraph 4 of the Agreement. Mr. Mork
specifically acknowledges that he has received the Lump Sum Payment and that the
Company has fully complied with the provisions of Paragraph 4(a) of the
Agreement.

        3.    General Release of Company Releasees.    Mr. Mork, for himself and
for his heirs, spouse, executors, administrators and assigns, acknowledges
complete satisfaction of and unconditionally releases and forever discharges the
Company, Newhall Management Corporation, and any and all of its respective
affiliated companies, subsidiaries, divisions, affiliated entities,
shareholders, partnerships, successors and assigns, and any and all of its past,
present and/or future officers, directors, members, partners, unit holders,
agents, employees, administrators and assigns (hereinafter collectively referred
to as "Company Releasees"), from any and all claims, demands, causes of action,
costs, charges, fees and liabilities of any kind whatsoever, whether known or
unknown, unsuspected or latent, which Mr. Mork or any of his heirs, guardians,
administrators, executors, successors in interest, and/or assigns have incurred
or expect to incur, or now own or hold or have at any time heretofore owned or
held, or may at any time own, hold or claim by reason of any matter or thing
against Company Releasees, and each of them, arising from or by reason of any
actual or alleged act, omission, transaction, practice, conduct or occurrence,
or any other matter whatsoever on or prior to the date of Mr. Mork's execution
of the Mutual General Releases. Without limiting the generality of the
foregoing, Mr. Mork specifically waives and fully releases Company Releasees,
and each of them, from any and all claims arising out of Mr. Mork's employment
with the Company and/or the termination of that employment, any positions
Mr. Mork held or services Mr. Mork rendered as well as Mr. Mork's resignation of
all positions held with the Company, including but not limited to: (a) any claim
under the Americans with Disabilities Act, the California Fair Employment and
Housing Act, the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967 or the Older Workers Benefit Protection Act; Mr. Mork
Retirement Income Security Act of 1974; (b) any other claim of employment
discrimination (whether based on federal, state or local, statutory or
decisional law; (c) any claim arising out of the terms and conditions of
Mr. Mork's employment and/or any of the events relating directly or indirectly

9

--------------------------------------------------------------------------------


to or surrounding the termination of his employment; (d) any claims for
severance, pension, bonuses, profit sharing or severance/termination payments;
(e) any claim regarding any claimed employment or benefit agreement or contract
whether written or oral; (f) any claim for any alleged injuries incurred during
Mr. Mork's employment with the Company including any claims for rehabilitation;
and (g) any other matter or claim whatsoever between the Parties (jointly
"Claims"). These releases do not include or release Company Releases or any of
them, from providing the benefits or making the payments provided for in
Paragraph 4 of the Agreement.

        4.    General Release of Mr. Mork's Releasees.    The Company fully
releases and discharges forever Mr. Mork and his spouse, children, agents, heirs
and administrators and assigns ("Mr. Mork Releasees") from any and all
liabilities, claims, causes of action, charges, complaints, obligations, costs,
losses, damages, injuries and attorneys' fees, of any form whatsoever, whether
known or unknown, unsuspected or latent, which the Company or any of its
officers, Mr. Morks, agents, administrators, successors in interest, and/or
assigns have incurred or expect to incur, or now own or hold, or have at any
time heretofore owned or held, or may at any time own, hold, or claim to hold by
reason of any matter or thing, arising from any cause whatsoever on or prior to
the date of Company's execution of the Mutual General Releases. Without limiting
the generality of the foregoing, the Company fully releases and discharges each
and all of Mr. Mork's Releasees from any and all claims, demands and causes of
action in connection with any and all matters pertaining to Mr. Mork's
employment by the Company, including, but not limited to, any and all damages of
every kind whatsoever, express or implied duties or obligations, express or
implied covenants, and promises on any and all of the above, any other matter
between the Parties, and any claims relating to and arising out of Mr. Mork's
performance of his duties as an officer of the Company.

        5.    Non-Admission of Liability.    This Agreement shall not in any way
be construed as an admission by either Party of any liability whatsoever, or as
an admission by either Party of any illegal or improper act or acts, of any kind
or nature whatsoever, against the other Party.

        6.    Releases Include Unknown Claims.    It is the intention of the
Parties in executing the Mutual General Releases and in paying and receiving the
monetary and other consideration called for by the Agreement that the Mutual
General Releases shall be effective as a full and final accord and satisfaction
and general release of and from all liabilities, disputes, claims and matters,
known or unknown, suspected or unsuspected arising from any cause whatsoever on
or prior to the date of Mr. Mork's execution of the Mutual General Releases. In
furtherance of this intention, the Parties, and each of them, acknowledge that
they are familiar with Section 1542 of the Civil Code of the State of
California, which provides as follows:

"A general release does not extend to claims which the creditor does now know or
suspect to exist in his favor at the time of executing the release which if
known by him must have materially affected his settlement with the debtor."

The Parties, and each of them, waive and relinquish any right or benefit which
they have or may have under Section 1542 of the Civil Code of the State of
California or any similar provision of statutory or non-statutory law of this or
any other jurisdiction to the full extent that they may lawfully waive all such
rights and benefits pertaining to the subject matter of the Agreement and the
Mutual General Releases. In connection with such waiver and relinquishment, the
Parties, and each of them, acknowledge that they are aware that any legal
counsel that they may retain may hereafter discover claims or facts in addition
to or different from those which they now know or believe to exist with respect
to the subject matter of the Mutual General Releases, but that it is their
intention hereby to fully, finally and forever settle and release all the
released matters, disputes and differences, known and unknown, suspected or
unsuspected, which now exist, may exist, or heretofore has existed, between
them. In furtherance of this intention, the releases herein given shall be and
remain in effect as full

10

--------------------------------------------------------------------------------

and complete general releases notwithstanding the discovery and existence of any
such additional or different claims or facts.

        7.    Successors and Assigns.    This Agreement shall bind, and inure to
the benefit of, the respective heirs, legal representatives, successors, and
assigns of the Parties hereto.

        8.    Covenant Not to Sue.    The Parties, and each of them, represent
and warrant that they have no action, claim, charge or lawsuit intended, filed,
prepared or pending against the other Party or their respective released parties
and that they will not individually or as a member of any class file any action,
claim, charge or lawsuit against the other Party, or any of their respective
released parties, concerning the subject matter of the Agreement, the Mutual
General Releases and/or any of the claims released under the Mutual General
Releases.

        9.    Construction.    The language of the Mutual General Releases has
been approved by all Parties after the opportunity to consult with legal counsel
and the language of the Mutual General Releases shall be construed as a whole
according to its fair meaning and not strictly for or against either Party.

        10.    Entire Agreement and Governing Law.    The Mutual General
Releases shall in all respects be interpreted, enforced, and governed by and
under the laws of the State of California. The Mutual General Releases
constitutes the entire agreement between the Parties and supercede all prior
agreements, whether verbal or written, between the Parties pertaining to the
subject matter hereof.

        11.    Legal Consultation and Revocability Periods.    The Parties
expressly intend, and Mr. Mork acknowledges and agrees, that as part of the
potential claims released in Paragraphs 3 and 4 of the Mutual General Releases,
Mr. Mork is herein releasing the Company Releasees from any claims that he has
or may have under the Age Discrimination in Employment Act of 1967, 29 U.S.. §
621 et seq. Accordingly, Mr. Mork has been advised to review the Mutual General
Releases and represents and agrees: (a) that he has been advised to consult with
an attorney prior to executing the Mutual General Releases; (b) that he has had
up to Forty-five [45] days to consider executing the Mutual General Releases and
that he is knowingly and voluntarily entering into the Mutual General Releases;
(c) that he received a copy of the Mutual General Releases on            , 2003;
(d) that he has seven (7) days from the date of execution of the Mutual General
Releases to rescind it by doing so in writing addressed to the General Counsel
and/or Secretary of the Company, at its corporate headquarters located at The
Newhall Land and Farming Company, 23823 Valencia Boulevard, Valencia, California
91355; and (e) that the Mutual General Releases will not be effective until the
end of the seven (7) day revocation period.

(continued)

11

--------------------------------------------------------------------------------

DATED:              

--------------------------------------------------------------------------------

Stuart R. Mork      
 
 
 
  DATED:   THE NEWHALL LAND AND FARMING COMPANY
(a California Limited Partnership)             By: Newhall Management Limited
Partnership, its Managing General Partner             By: Newhall Management
Corporation, its Managing General Partner             By:

--------------------------------------------------------------------------------

    Name:       Title:               By:

--------------------------------------------------------------------------------

    Name:       Title:  

12

--------------------------------------------------------------------------------
